 



Exhibit 10.29
 
CONSOLIDATED EBITDA
 
Earnings before interest, taxes, depreciation and amortization, non-cash stock
compensation and payments, non-cash charges that do not result in future cash
obligations, any extraordinary or non recurring gains (losses) and any non-cash
transactions (Consolidated EBITDA) is not intended to present a measure of
performance in accordance with accounting principles generally accepted in the
United States (GAAP). Nor should Consolidated EBITDA be considered as an
alternative to statements of cash flows as a measure of liquidity. Consolidated
EBITDA is included herein as means to measure operating performance that
financial analysts, lenders, investors and other interested parties find to be a
useful tool for analyzing companies.
 
The definition of Consolidated EBITDA is defined in the senior secured
convertible notes as a measurement for meeting the notes covenant requirements.
For the three months ended September 30, 2007, the Consolidated EBITDA was
required to be no less than a negative $3,500 in order for the Company to be
compliant with covenant requirements of the notes. The Company was in compliance
with the required covenant at September 30, 2007.
 
The following table reconciles our consolidated net earnings per GAAP to
Consolidated EBITDA:
 

              Three Months
      Ended
      September 31,
      2007    
Consolidated Net Income
  $ 22,283  
Any extraordinary or non recurring gains or losses
       
Gain from disposed operations, net of tax
    (29,774 )
Non recurring (income) loss from the discontinued operations
    (220 )
Write-down of Goodwill
    1,395  
Non-cash charges that do not result in future cash obligations
       
Gain from fair value of notes and warrants
    (1,080 )
Gain on Sale of Fixed Assets
    (6 )
Non-cash expenses associated with stock compensation expense
    225  
Tax refunds, use of net operating losses to offset taxes or other net tax
benefits
    (10 )
Other non-cash charges that do not result in future cash obligations
    —            
Adjusted Net Loss before
  $ (7,187 )
Interest Income
    (112 )
Interest Expense
    1,778  
Income tax expense
    333  
Depreciation Expense
    1,549  
Amortization Expense
    303  
Any non-cash transcations
       
Foreign currency losses
    81  
Adjustments related to Inventory
    225  
Bad Debt Expense
    165  
Hedge or non-hedge derivative adjustments
    —            
Consolidated EBITDA
  $ (2,865 )                    
Other Financial Disclosure Required based on terms of notes:
       
Consolidated Net Interest
  $ 1,666            
Consolidated Net Debt (Total Debt less Cash and Cash Equivalents) at
September 30, 2007
  $ 11,876            



